Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 are pending. 
No claims are withdrawn. 
Claims 1-7 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 September 2021, 24 December 2021, 24 January 2022 and 03 August 2022 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 


Objections/Rejections
Specification
The abstract of the disclosure is objected to because the abstract is in excess of 150 words.
Correction is required.  See MPEP § 608.01(b).
Applicant may wish to consider whether amendments to eliminate excessively verbose language (i.e. “generally”, “described herein”, “additionally”) would obviate the objection.

The disclosure is also objected to because of the following informalities: the specification contains undefined trademarks/tradenames throughout the disclosure (e.g. “JR 30 M and LR 400” (pg. 3)).  Language such as "the product X (a descriptive name) sold under the trademark Y" is permissible language for inclusion in the specification (See MPEP 608.01(v)).  Also the tradename should be capitalized (all capitals) wherever it appears and be accompanied by the generic terminology. The trademark must also be denoted with "TM" (superscript) or "®" (superscript) where it appears. For example, TWEEN® 20 (polysorbate 20).
 
Applicant is reminded to check the entire disclosure to ensure that all undefined trademarks/tradenames have been defined in accordance with MPEP 608.01(v).

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: Claim 1, line 7, is unnecessarily verbose, reciting “of from about 1 million…” (emphasis added). Applicant may wish to consider whether an amendment to recite “from about 1 million…” would obviate the objection.
 Claim 1, line 10, is improperly conjugated reciting “of an anionic surfactants, cationic surfactants…” (emphasis added).  “An” is singular and it is modifying plural objects.
Claim 1, lines 9-11, is awkwardly worded. What the specification conveys and what the claim attempts to convey is that the detersive surfactant is: a) selected from the group consisting of “anionic surfactants, cationic surfactants….” and b) the detersive surfactant is substantially free of sulfated surfactants.  This portion of the claim would be more clear by reciting “a detersive surfactant substantially free of sulfated surfactants, wherein the detersive surfactant is selected from the group consisting of anionic surfactants, cationic surfactants…”
Claim 1 is also missing a word in line 9, reciting “selected from the consisting of an anionic surfactants…” (emphasis added). Applicant may wish to consider whether a recitation of “selected from the group consisting of…” is proper Markush language reflective of their invention.
Claim 4 is missing a word in line 2 reciting “citric, citrate” (emphasis added).
Appropriate correction is required.
Applicant may wish to consider whether amending claim 4 to recite “citric acid” would obviate the objection. Support for such an amended is found at page 28 of the instant specification which discloses citric acid to be a stabilizing agent found under the heading “other optional components”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a cationic cellulose having…. a charge density of 0.4 to about 2.6”. No units are given. Charge density can be expressed in a variety of different ways, including but not limit to, “charge present per unit area of surface charge”, “the quantity of charge per unit volume”, the charge per unit length, and the charge per unit charge.  It is unclear what the units are for the recitation of “a charge density of 0.4 to about 2.6”.
	Claim 1 also recites “cationic cellulose having a weight average molecular weight of from about 1 million to about 2.2 million”. No units are recited by the claim or disclosed in the specification (see page 11 and the examples). Weight average molecular weight can be reported in several different units including, but not limited to, g/mol, Dalton and kilodalton. Because the metes and bounds of the claim are unclear, it is indefinite.
	Claims 2-7 are rejected under 35 USC 112(b) because they depend and do not clarify the issues.
	Applicant may wish to consider whether an amendment to recite “meq/gm” as disclosed on page. 11 of the instant specification, would obviate the rejection as it pertains to the charge density.

Claim 2 recites the limitation "the surfactant” in line 1.  There is insufficient antecedent basis for this limitation in the claim. This is especially notable given the numerous genera of surfactants recited by claim 1.
Applicant may wish to consider whether an amendment to recite “the detersive surfactant” would obviate the rejection.





Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Poletti (WO 2012/052536; Applicant supplied), Yuda (WO 2015141797; Published: 09-2015; [as evidenced by Rajendran, 2007; Applicant supplied]) and Tsaur (WO 2009/030594).
*Note: All references refer to the English language translation.
** Claim Interpretation: Claim 1 is interpreted as the charge density being in “meq/gm” as disclosed in pg. 11 of the instant specification. 
Poletti teaches a cosmetic composition comprising aloe vera and an isethionic acid derivative in an aqueous medium (i.e. liquid carrier) to provide compositions with “good innocuousness [i.e. low irritancy] with respect to keratin materials, while nevertheless at the same time having the required properties for foaming products, namely a suitable viscosity and rapid conversion to foam, an abundant foam and good rinsing” (abstract; title; pg. 1, ll. 20-30). Poletti in Examples 2 & 4 teaches the compositions of their invention comprise 0.2 % aloe vera leaf juice powder and more broadly teach inclusion of aloe vera in an amount of “at least 0.03% by weight…. rang[ing] up to 5% by weight” depending on the desired viscosity of the composition (pg. 3, ll. 5-15).  Poletti teaches the aloe vera may be in the form of a powder or an extract, with powders preferred (pg. 2, ll. 30-end). Poletti teaches at least one commercially available aloe vera powder (pg. 2, ll. 30-end). Poletti teaches inclusion of 4.94% cocamidopropyl betaine (55 % AM) and 8.5% of a mixture of comprising sodium lauroyl methyl isethionate and sodium methyl isethionate (92% AM) yielding a detersive surfactant concentration in the Example 2 shampoo of 10.5 % [Math: 0.92 * 0.085 = 7.8 %; 0.0494 * 0.55 = 2.7%]. More broadly, Poletti teaches advantageous inclusion of betaines as “the additional surfactant” present in and amount from 0.5 to 30% by weight relative to the total weight of the composition (pg. 6, ll. 20-35). More broadly, Poletti teaches inclusion of the at least one isethionic acid derivative and/or a cosmetically acceptable salt of said derivative “in a content ranging from 0.1 to 20% by weight, preferably from 0.5 to 15% by weight and better still from 1 to 10% by weight, relative to the total weight of the composition” (pg. 3-4).  Poletti in Example 2 exemplifies inclusion of the stabilizers, sodium chloride, and citric acid (pg. 13-14).  Poletti teaches inclusion of silicone oils such as volatile or non-volatile polydimethylsiloxanes (PDMSs) containing a linear silicone chain (i.e. dimethicones) as the oil for use in their invention (pg. 11, ll. 1-15). Poletti teaches the compositions of their invention can be a constituted product for the cleansing of the scalp and/or hair, which the artisan of ordinary skill would recognize as being a shampoo (pg. 12, ll. 30-end). Poletti teaches inclusion of hydrophilic gelling agent, including plant derived polysaccharides which may be celluloses (pg. 8, ll. 20-30; pg. 9, ll. 20-30). Poletti shows a pattern of preference for cellulose derivatives, by teaching “[t]his plant-derived polysaccharide may, where appropriate, be chemically modified so as to promote its hydrophilic valency, as is the case for cellulose derivatives, in particular hydroxyalkyl celluloses” (pg.8, ll. 20-30). Poletti teaches commercial cleansing products that achieve foaming with soaps have the advantage of a creamy foam but the drawback of skin taughtness due to too much detergence (pg. 1, ll. 5-15).
	Poletti does not teach that the aloe vera comprises from about 100mg/100g to about 300 mg/100g of a material selected from “sodium salt…” nor does Poletti teach inclusion of a cationic cellulose having “a weight average molecular weight…”
In the same field of invention of aloe vera extracts which may be powders, Yuda teaches a method for producing an aloe extract powder having good aqueous dispersibility (pg. 2). Yuda teaches by removing organic acid salt and mineral salts present in the aloe vera mesophyll (i.e. aloe vera gel), a powder with good aqueous dispersibility, improved powder flow, and decreased hygroscopicity and viscosity can be obtained (pg. 6-7 & 9). Yuda links high powder fluidity of the aloe vera powder to easier handling (pg. 8). Yuda teaches “[t]he concentration of the organic acid salt contained in the aloe extract with good aqueous dispersibility… is not particularly limited as long as the effect of the present technology is not impaired…. The acid concentration is preferably 80 mg / g or less based on the solid content of the aloe extract” (pg. 9). Yuda further teaches “[t]he concentration of the mineral salt contained in the aloe extract with good aqueous dispersibility according to the present technology is not particularly limited as long as the effect of the present technology is not impaired, but the flowability of the powder is improved [by] reducing…hygroscopicity. From the viewpoint of improving the viscosity, the solid content of the aloe extract is preferably 100 mg / g or less” (pg. 9). As evidenced by Rajendran, aloe vera leaf gel (i.e. mesophyll) comprises metal ions of potassium, sodium, magnesium, zinc and copper (Table 1, pg. 1477).  As such, the ordinary skilled artisan would recognize the organic acid and mineral salts present in aloe vera to include those having potassium, sodium, magnesium, zinc and copper ions. Yuda teaches the functionality of aloe has attracted attention in fields of pharmaceuticals and cosmetics in recent years (pg. 2).
In the same field of invention of liquid hair cleansers, Tsaur teaches cleansing compositions comprising isethionate surfactants, gel forming polymers and aloe (abstract; pg. 1, ll. 5-10; pg. 23, ll. 15-20; pg. 25, ll. 20-25). Tsaur teaches the gel forming polymers are water-soluble/dispersible polymers which “enhance in-use and after-use skin sensory feels, to enhance lather creaminess and lather stability, and to increase the viscosity of liquid cleanser compositions” (pg. 22, ll. 5-20). Tsaur teaches the gel forming polymers include “cationic modified cellulose such as UCARE Polymer JR 30 (i.e. charge density = 1.3 meq/g and weight average molecular weight of 2,200,000) or JR 40 are particularly preferred for this invention” (pg. 23, ll. 5-10). Tsaur also teaches a cationic guar, Jaguar C13S, as a gel forming polymer and exemplifies its use in an amount of 0.1 wt % in and exemplary cleansing composition (pg. 23, ll. 5-10; pg. 30- Table 1).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have prima facie obvious to the ordinary skilled artisan at the time of filing to have modified Poletti’s invention by substituting Poletti’s aloe vera with Yuda’s aloe vera having less than 80 mg/g organic acid salts and mineral salts and adding 0.1 wt% of UCARE Polymer JR 30 (i.e. a cationic cellulose having a weight average molecular weight of 2,200,000 and a charge density = 1.3 meq/g) as suggested by Tsaur in order to provide a hair liquid cleansing composition that is easier to formulate and use through inclusion of an aloe vera that has improved flowability and aqueous dispersability and to thicken the hair liquid cleansing composition. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order to provide a liquid hair cleansing composition which is thicker and having a more creamy lather through use of the UCARE Polymer JR 30 cationic cellulose polymer and more homogenous through use of an aloe vera which has good flowability and water dispersibility.
With regard to the recited amounts of aloe vera, cationic cellulose and detersive surfactant; the amount of material present in the aloe vera; the cationic charge density of the cationic cellulose; and the weight average molecular weight of the cationic cellulose, the combined teachings of Poletti, Yuda and Tsaur teach these parameters with values that overlap or fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619   

/NICOLE P BABSON/Primary Examiner, Art Unit 1619